internal_revenue_service number release date index no third party contact date cc psi plr-111485-00 in re legend taxpayer dear this is in response to a request submitted on taxpayer’s behalf by its authorized representative concerning the effective date of ltr as it applies to the sale or lease of certain trucks subject_to binding contracts entered into between the date of the letter date and its effective date date with delivery scheduled after date by way of background we note that revproc_2000_1 2000_1_irb_4 sets forth the procedures for issuing letter rulings section dollar_figure of this revenue_procedure provides that a letter_ruling holding that the sale or lease of a particular article is subject_to the manufacturers excise_tax or the retailers excise_tax may not retroactively revoke or modify an earlier ruling holding that the sale or lease of such an article was not taxable if the taxpayer to whom the letter_ruling was issued in relying on the earlier letter_ruling gave up possession or ownership of the article without passing the tax on to the customer section b revenue act of in ltr the irs concluded that the tax imposed by sec_4051 of the internal_revenue_code did not apply to taxpayer’s purchase and subsequent sale or lease of certain trucks subsequently ltr dated date revoked ltr effective date and provided that taxpayer may no longer rely on ltr with respect to the purchase and subsequent sale or lease of the trucks the sec_4051 excise_tax is imposed at the time of the first_retail_sale or lease of automobile truck chassis and bodies including parts or accessories therefore taxpayer cannot rely on ltr as a basis for exempting from the sec_4051 excise_tax taxpayer’s first retail sales and leases of trucks on or after date however until date the date of ltr taxpayer did not know that it could no longer rely on ltr therefore if on or before date taxpayer entered into binding contracts for the sale or lease of trucks with delivery scheduled after date taxpayer may continue to rely on ltr in regard to these trucks on the other hand and in specific response to your request taxpayer may not rely on ltr in regard to the sale or lease of trucks made pursuant to binding contracts entered into after date and sold or leased on or after date because as of date taxpayer was on notice that the irs revoked ltr this letter does not address whether taxpayer’s sale agreements and purchase orders are binding contracts therefore no inference is to be drawn from this letter that taxpayer did in fact enter into binding contracts this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent if you have any questions concerning this letter please contact sincerely associate chief_counsel passthroughs and special industries by richard a kocak chief branch
